Citation Nr: 1341038	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a fractured mandible, rated as noncompensable prior to November 21, 2011, and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1969 to March 1973.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Buffalo, New York, that, in part, continued a noncompensable rating for residuals of a fractured mandible.  The Veteran filed a notice of disagreement in October 2011 and was provided with a Statement of the Case in November 2011.  In December 2011, the RO accepted a VA Form 21-526EZ in lieu of a VA Form 9.  An October 2013 letter was sent to the Veteran asking him to clarify whether he desired a hearing before a Veterans Law Judge (VLJ).  The Veteran was informed that if he did not respond within 30 days he would be presumed to not want the hearing.  The Veteran did not respond within 30 days.  Therefore, a hearing before a VLJ is not needed.  

In an August 2012 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective November 21, 2011.  Because less than the maximum available benefits for a schedular rating were awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  In connection with the Veteran's complaints of pain, numbness of the left side of his jaw, headaches, and sweating, the RO also granted service connection for myofascial pain dysfunction with left V1, V2, and V3 nerve distribution dysfunction as secondary to the service connected disability of residuals of fractured mandible.  This issue is not before the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.





FINDINGS OF FACT

1.  Prior to November 21, 2011, the Veteran's residuals of a fractured mandible were manifested by slight displacement of the mandible.  

2.  Since November 21, 2011, the Veteran's residuals of a fractured mandible have been manifested by pain, slight displacement of the mandible, lateral excursion about the temporomandibular articulation of 0 to 4 mm, and inter-incisal motion about the temporomandibular articulation of 31 to 40 mm but with functional loss 
limiting the ability of the Veteran to perform the normal working movements of the jaw with excursion, strength, and speed more commensurate with temporomandibular articulation of 21 to 30 mm.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a fractured mandible prior to November 21, 2011 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9999-9904, 9999-9905 (2013). 

2.  The criteria for a higher rating of 20 percent, but not higher, for residuals of a fractured mandible have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9999-9904, 9999-9905 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated September 2010.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's statements and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in October 2010, February 2012, and May 2012.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history and lay statements, and described the Veteran's residuals of a fractured mandible in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the RO has already assigned staged ratings for the disability under consideration.  Hence, the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's residuals of a fractured mandible were initially evaluated as noncompensable under DC 9999-9904, which had been in effect since October 26, 1976 .  Subsequently, as stated, the Veteran's disability rating was increased to 10 percent effective November 11, 2011, under DC 9999-9905.  (The changing of the diagnostic code to a more appropriate diagnostic code was warranted in light of new manifestations and did not result in a de facto reduction of disability rating.   Cf.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011)).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, DC 9999 represents an unlisted disability that requires rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150.  

Under Diagnostic Code 9904, a noncompensable rating is assigned when there is slight displacement of the mandible due to malunion.  A 10 percent disability rating is warranted for moderate displacement of the mandible due to malunion. A 20 percent disability rating is warranted for severe displacement of the mandible due to malunion, which is the maximum schedular rating under Diagnostic Code 9904.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, DC 9904 (2013).

Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm.) or the inter-incisal range is limited to 31 to 40 mm.; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 mm.; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.; and a 40 percent rating is warranted when the range is limited to 0 to 10 mm.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Background

The Veteran was afforded a VA examination in October 2010.  The Veteran did not have any significant jaw complaints at the time of the exam.  The Veteran reported that he felt the right side of his jaw snap occasionally.  The examiner noted that there was no history of difficulty chewing, swelling, pain, difficulty opening the mouth, or difficulty in talking.  On physical examination the examiner noted there was no malunion or nonunion of the mandible.  There was no loss of motion at the temporomandibular articulation and there was no speech difficulty.  The examiner also noted that the Veteran was employed full-time as a stock room worker.  The Veteran had been at his current employment for five to ten years and in the prior 12 months he had not missed time from work.  The examiner diagnosed bilateral fractured mandible with residual minor occlusion and concluded that there were no significant effects on usual occupation or usual daily activities.  

A VA treatment record dated November 2011 shows that the Veteran had jaw pain and numbness.  The Veteran reported pain along the inferior border of the jaw at both angles of the jaw and also the right parasymphysis area.  The Veteran reported that his pain was worse in the cold.  The Veteran also reported pain to palpation of the right lateral pterygoid and the left muscles of mastication except for the left temporalis masseter.  The Veteran was noted as being on a soft limited chew diet.  The examiner diagnosed previous subcondylar injury with very likely early degenerative joint disease left TMJ.  

The Veteran was afforded another VA examination in February 2012.  The examiner diagnosed temporomandibular joint disorder and malunion of the mandible.  The Veteran reported that during his flare-ups he does not chew on the left side and continues with a soft diet.  On range of motion testing lateral excursion was 0 to 4mm, with pain and inter-incisal range was 31 to 40mm with pain at 21 to 30mm.  On repetitive motion testing the Veteran did not have additional limitation of range motion.  The Veteran did have functional loss or functional impairment with less movement than normal and pain on movement.  Imaging studies showed that the Veteran was negative for degenerative arthritis and traumatic arthritis.  X-rays also revealed that the mandibular head does not move into the joint when the Veteran's mouth was closed and the left mandibular neck appeared wider.  The examiner noted that the Veteran's TMJ condition did not impact his ability to work.  

The Veteran was afforded another VA examination in May 2012.  The examiner noted that the Veteran was currently unemployed because the company he previously worked for was bought out.  The Veteran reported that he has pain in the left TMJ area with yawning and he keeps his jaw shut and stifles the yawn.  The examiner noted that the Veteran had malunion of the mandible with slight displacement.  The Veteran reported no difficulty with chewing coarser foods and sensitivity to cold.  On range of motion testing lateral excursion was 0 to 4mm, with pain and inter-incisal range was 31 to 40mm with pain at 21 to 30mm.  On repetitive testing the examiner noted there was mild pain and no change of repetition of the activity.  Painful motion was noted on mouth opening but there was no change in range of motion.  There was no fatigue, weakness, or lack of endurance.  The Veteran reported that due to pain he chews on the right side of his jaw.  The examiner concluded that the functional impact was mild.  

In an October 2012 statement the Veteran contended that his residuals of a fractured mandible should be increased to 20 percent based on inter-incisal distance where objective evidence of painful motion begins.  

Analysis

Based on the evidence above the Board finds that a compensable rating prior to November 21, 2011, is not warranted under DC 9904 or DC 9905.  The Board notes that the October 2010 examination report shows that the Veteran reported he did not have any significant jaw complaints at the time of the exam.  The examination report also shows that on physical examination there was no malunion or nonunion of the mandible.  The Board finds that these symptoms more nearly approximate the rating assigned under DC 9904.  Additionally, the October 2010 examiner also found there was no loss of motion at the temporomandibular articulation which is required for a compensable rating under DC 9905.  Absent evidence of moderate displacement of the mandible and lateral excursion of the temporomandibular articulation within 0 to 4 mm or inter-incisal range between 31 to 40mm, a higher rating is not warranted for this period.  38 C.F.R. § 4.150.  

The Board has considered the Deluca factors and pain in evaluating the Veteran's residuals of a fractured mandible during this period.  The Board acknowledges the Veteran's complaints of pain during this period.  However, the Board again notes that at the October 2010 VA examination the Veteran did not have any significant jaw complaints.  Furthermore, the October 2010 examiner noted that there was no history of pain, difficulty chewing, swelling, difficulty opening the mouth, or difficulty talking.  As such, the Board finds that the evidence of record does not credibly demonstrate additional limitation of function that warrants a higher rating during this period.  See DeLuca, 8 Vet. App. at 202. 

The Board, however, finds that since November 21, 2011, a higher rating of 20 percent, but no higher, is warranted.  There is no indication that the Veteran's malunion of the mandible has been characterized as moderate displacement, which is required for a 10 percent rating under DC 9904.  In regard to DC 9905, the February 2012 and May 2012 range of motion testing revealed lateral excursion was 0 to 4mm, with pain and inter-incisal range was 31 to 40mm with pain at 21 to 30mm.  In considering the Deluca factors and pain in evaluating the Veteran's residuals of a fractured mandible, the Board finds that the evidence of record demonstrates additional limitation of function that warrants a higher rating of 20 percent during this period under DC 9905.  See DeLuca, 8 Vet. App. at 202.  
The Board is cognizant that the February 2012 VA examination report showed that on repetitive motion testing, the Veteran did not have additional limitation of range motion.  Furthermore, the May 2012 VA examiner noted painful motion on mouth opening, but noted there was no change in range of motion.  The May 2012 examiner also noted that on repetitive testing there was mild pain but no change of repetition of the activity.  The examiner also noted there was no fatigue, weakness, or lack of endurance and the examiner concluded that the functional impact was mild.  The Veteran, however, complains of jaw pain, flare-ups, problems with chewing due to pain, and pain when yawning.  He also reports having to adhere to a soft food diet.  The foregoing complaints credibly show that while the Veteran has inter-incisal motion about the temporomandibular articulation of 31 to 40 mm, there is additional functional loss limiting the ability of the Veteran to perform the normal working movements of the jaw with excursion, strength, and speed more commensurate with temporomandibular articulation of 21 to 30 mm.  As such, the evidence of record demonstrates that the Veteran's symptoms more nearly approximate a higher rating of 20 percent under DC 9905.  38 C.F.R. § 4.150.

The Board has considered whether the Veteran is entitled to a higher increased rating under any of the other regulatory criteria.  However, the Board finds that there is no evidence that the Veteran's TMJ is manifested by loss of any part of the maxilla, mandible, ramus, condyloid process (displaced not lost according to the May 2012 VA examination report), hard palate, or teeth.  Thus DCs 9900-9903 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal and may not serve as bases for an increased rating.  38 C.F.R. § 4.150, DCs 9900-9903, 9906-9916 (2013). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a fractured mandible with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his residuals of a fractured mandible.  As previously noted, separate service connection is in effect for myofascial pain dysfunction with left V1, V2, and V3 nerve distribution dysfunction.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Instead, the October 2010 examiner stated that the Veteran's residuals of a fractured mandible had no significant effects on his usual occupation.  The February 2012 examiner stated that the Veteran's TMJ condition did not impact his ability to work.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected residuals of a fractured mandible.  In fact, the May 2012 examiner stated that the Veteran was unemployed because the company he previously worked for was bought out.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

ORDER

Entitlement to an increased rating for residuals of a fractured mandible rated as noncompensable prior to November 21, 2011 is denied.  

Entitlement to an increased rating of 20 percent for residuals of a fractured mandible beginning November 21, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


